Title: From James Madison to the Senate, 27 February 1816
From: Madison, James
To: Senate


                    
                        
                            February 27th. 1816.
                        
                    
                    I nominate,
                    William Habersham, of Georgia, to be a Commissioner of Loans of the same State in the place of Robert Habersham resigned.
                    
                        
                            James Madison
                        
                    
                